Response to Amendment
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a location module, an interface module, a geofence module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured to detect a geographical location, configured to display, configured to derive a geofence subzone,” without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3-5, 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: module (See Para. 26) refers to any hardware, software, firmware, electronic control component, processing logic, processing device, individually or in any combination, including without limitation: application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTELLO et al. (US 20180347752 A1) in view of Marsolek (US 20170200306 A1).
In regard to claim 1, Costello teaches a restricted zone enforcement system for detecting one or more undesired objects in a restricted zone at a worksite (Costello, Fig. 9; Para. 51, networked system allows the possibility of intruder tracking as the sequential location of detected objects can be recorded at a central controller. An example of a networked embodiment 90 is shown in FIG. 9. There are shown four perimeter safety devices 91, 92, 93, 94 with monitored zones 911, 912, 913 and 914 respectively. The controllers of each perimeter safety devices 91, 92, 93, 94 are connected to a central controller 95. The connection may be a physical cable but more conveniently the connection is a wireless connection. The controllers each define a monitored path in their respective zone which together define a pre-defined path 96 which is monitored by the central controller 95), the system comprising: a base station configured to be placed in or around the restricted zone (Costello, Fig. 1, perimeter safety device 10);  the base station including: a housing (Costello, Para. 36, the objects that are to be located. The post 12 is mounted on a base 13); a sensor suite configured to detect the one or more undesired objects in a subzone at least partially overlapping with the restricted zone (Costello, Fig. 9; Para. 37, The Lidar 11 has an optical element 111 from which a laser beam is emitted and a window 112 that collects laser radiation that is reflected from an object that crosses the beam) and generate an output signal based on the one or more undesired objects (Costello, Para. 39, the laser beam 201 strikes an object 26 and some of the laser beam 201 is reflected or scattered as reflected laser light 202. The reflected laser light 202 is detected by detector 21 and a detection signal is generated. The controller compares the modulation signal and the detection signal and calculates the time of flight of the reflected signal. The time of flight is converted to a distance between the Lidar 11 and the object 26), the subzone being limited by a range of detection from the sensor suite (Costello, Para. 40, One useful setting is to only generate an alarm between certain range limits, as shown in FIG. 3. To achieve the configuration of FIG. 3 a user inputs a minimum range and a maximum range using the input 23); and a base station controller configured to receive the output signal from the sensor suite and transmit an alert signal based on the output signal (Costello, Para. 44, If a target is detected with the preset range the processor 43 sends an alarm signal 45 to a transmitter 46 that generates a wireless signal 47 to cause various actions); and a warning indicator configured to activate in response to receiving the alert signal (Costello, Para. 40, The controller 22 also generates an alarm signal that activates alarm 24. The parameters for activation of alarm 24 may be input by a user using the input 23, Para. 46 one such alarm condition is the transmitted signal 47 is received by a receiver 60 on a hard hat 61 work by all or some of the workers at the worksite).
Costello does not specifically teach a location module configured to detect a geographical location of the base station, the location module being separate from the sensor suite.
However Marsolek teaches a location module configured to detect a geographical location of the base station, the location module being separate from the sensor suite (Marsolek, Para. 4, The system includes a positioning system configured to track the location of a number of compacting machines on a compacting site. The positioning system includes a receiver mounted to each compacting machine and base station near the compacting site that determines the location of the receiver on each machine. Using location signals from the base station in conjunction with known machine geometries, a controller generates a model of the compaction site in terms of elevation and displays the model as a map to an operator via a display device; Para. 20-21).
Costello and Marsolek are analogous art because they both pertain to monitoring worksite.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a positioning system mounted to the base station (as taught by Marsolek) with the system of Costello in order to track and display location of each perimeter safety device 10 on the geographical map.

In regard to claim 6, Castello teaches the system of claim 1, further comprising a second base station configured to detect the one or more undesired objects in a second subzone, the second base station being communicatively coupled with a first base station (Castello, Fig. 9; Para. 51, a networked system allows the possibility of intruder tracking as the sequential location of detected objects can be recorded at a central controller. An example of a networked embodiment 90 is shown in FIG. 9. There are shown four perimeter safety devices 91, 92, 93, 94 with monitored zones 911, 912, 913 and 914 respectively. controllers of each perimeter safety devices 91, 92, 93, 94 are connected to a central controller 95. The connection may be a physical cable but more conveniently the connection is a wireless connection).

In regard to claim 8, Castello teaches the system of claim 1, wherein the sensor suite comprises a radar sensor, ultrasonic sensor, capacitive sensor, photoelectric sensor, inductive sensor, laser sensor (Castello, Para. 38, The Lidar 11 includes a laser 20, a detector 21 and a controller 22. The controller 22 controls the operation of the laser to emit a laser beam 201. The laser beam 201 is modulated so as to provide a time base for further processing), thermal sensor, infrared sensor, image sensor, or motion detector.

In regard to claim 10, Castello teaches the system of claim 1 further comprising a work machine, the work machine being communicatively couplable to the base station controller and including a second warning indicator configured to alert an operator in a cab of the work machine in response to receiving the alert signal (Castello, Para. 46, the transmitted signal 47 may be received on receiver 70 on a vehicle 71 on the worksite. The received signal may activate a tactile, audible and/or visual alarm to warn the driver of the vehicle 71).

In regard to claim 11, Castello teaches the system of claim 10, wherein the work machine is configured to derate operation of the work machine or halt operation of the work machine in response to receiving the alert signal (Castello, Para. 46, The received signal may activate a tactile, audible and/or visual alarm to warn the driver of the vehicle 71, but may go further and shut down the vehicle. Various possible levels of shut down may be possible from merely stopping movement of elements of the vehicle or stopping the vehicle entirely, including the engine).

Claims 3  and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTELLO et al. (US 20120046859 A1) in view of Marsolek (US 20170200306 A1) and further in view of Johnson et al. (US 20150346968 A1).
In regard to claim 3, Costello teaches the system of claim 1, further comprising a mobile device that includes: a touch screen display (Costello, Fig. 9; Para. 40, input maybe touch screen); an interface module configured to display an aerial map of the worksite on the touch Costello, Fig. 9; 51, The central controller may also have an associated display of the monitored area on which movement of all objects in the monitored area may be displayed).
Combination of Costello and Marsolek do not specifically teach receive an operator input from the touch screen display, the operator input resulting from an operator touching the touch screen display; and a geofence module configured to derive a geofence subzone further defined by the operator input.
However the concept of have a geofance subzone defined by the operator input resulting from an operator touching the touch screen display is well known in the art as also taught by Johnson.   Johnson teaches a map is displayed on a touch screen interface of a mobile device. The map may be displayed in an interface with other controls, such as input controls to input a geo-fence's attributes or details about a geo-fence's functions. At block 104, a user input is received on the touch screen interface, the user input resulting from a user touching the touch screen interface; an enclosed area is derived from the user input; the geo-fence object may be depicted using a heavy line indicating the geo-fence boundary (Johnson, Para. 19). Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have graphics presenting the site location and using user input on a touch screen to determine zones (as taught by Imes) resulting in predictable result of determining zones for a worksite using geofencing.

In regard to claim 5, Combination of Costello, Marsolek, and Imes teach the system of claim 3, wherein to derive the geofence subzone defined by the operator input, the geofence module is further configured to: identify at least one geographical structure corresponding to a location of the operator input; and construct a polygonal representation of the operator input to define the geofence subzone relative to the at least one geographical structure on the aerial Johnson, Para. 20, The method also includes identifying a first geographical structure proximate to the location of the user input and constructing a polygonal representation of the first geographical structure to define the enclosed area).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over COSTELLO et al. (US 20120046859 A1) in view of Marsolek (US 20170200306 A1) and further in view of IDA et al. (US 20180091741 A1).
In regard to claim 9, Combination of Castello and Marsolek do not teach the system of claim 1, wherein the sensor suite comprises a camera for detecting the one or more undesired objects.
However the concept of using a camera for detecting undesired objects is well known in the art as also taught by IDA. Ida teaches a surveillance method in which multiple cameras including a rotating camera capable of controlling panning, tilting, and zooming cooperate with each other to display an intruding object in an enlarged manner without blind spots with a minimum number of cameras. In this method, while an intruder is not detected in the surveillance space, two rotating cameras capture images of their surveillance spaces in a wide area so as to mutually compensate for the blind spots. When an intruder is detected in the surveillance space on the basis of the image captured by one camera, the coordinates on the surveillance space of the intruder are calculated, and the other camera is controlled so as to perform image capturing in the direction of the coordinates in an enlarged manner (Para. 2).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute laser sensor with camera (as taught by IDA) resulting in predictable result of detecting intruder in the monitored area.

Response to Arguments
Applicant's arguments filed on 12/09/2021 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: " the Office Action's reason for combining Marsolek with Costello is flawed. The Office Action alleged that "it would have been obvious . . . to have a positioning system mounted to the base station of . .. of Costello in order to track the location of each perimeter safety device 10." Office Action, p. 6. This reasoning is flawed because Costello already has a positioning system (e.g., its LIDAR sensor) for tracking objects. Thus, the Office Action failed to actually identify any meaningful benefit to combining Marsolek with Costello. As a result, the Office Action has failed to establish a prima facie case of obviousness. Claim 1 is patentable over the cited references..”
Examiner's Response: Examiner respectfully submits Costello teaches tracking location relative to the base station. Costello does not teach determining Geographical location  using a global navigation satellite system. Marsolek teaches the positioning system 36 may also include a base station 42 at or near worksite 10 that is configured to generate correction data that may be used to more accurately determine the position of locating devices 38 and machines 12. Base station 42 may be configured to receive positioning signals 39 from satellites 40 and generate correction data 43 for correcting errors associated with positioning signals 39 (e.g., relating to satellite clock data, ephemerides, and ionospheric and tropospheric delays). Base station 42 may broadcast the correction data as well as its own position, and locating devices 38 may receive the correction data and use it to more accurately determine their own locations. Locating devices 38 may also use the correction data and the known location of base station 42 to generate elevation data, which may be used to determine the three-dimensional locations of machines 12 (Para. 21). Therefore it is obvious to one of ordinary skill in the art to use a global navigation satellite system with the system of Costello in order to determine where the worksite is located on the geographical map. 
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 14, 15, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 12, 14, 15, 18-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein the first base station and the second base station each include: a housing; a sensor suite configured to detect one or more undesired objects in a subzone at least partially overlapping with the restricted zone and generate an output signal based on the one or more undesired objects, the subzone being limited by a range of detection from the sensor suite; a base station controller configured to receive the output signal from the sensor suite and transmit an alert signal based on the output signal; and a warning indicator configured to activate in response to receiving the alert signal; and wherein the subzone is restricted by a straight line between the first base station and the second base station, the straight line defining at least a portion of a perimeter of the subzone in the context as claimed. In this case, the substance of applicant's remark filed on 12/09/2021 with respect to the arguments that point out and make clear the reason claims are patentable over the prior art of record.

Regarding claims 21-24, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a geofence module configured to: determine a geofence subzone based on the operator input by: identifying locations of base stations on the aerial map, the base stations being located at the worksite for detecting one or more undesired objects in subzones at 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689